DETAILED ACTION

The present application (Application No. 16/795,113), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 08 September, 2022.


Status of Claims

There are no claim amendments. Therefore, claims 1-28, are currently pending and addressed below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-17, 20-28, are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 10,665,155) (hereinafter “Rao5155”).

Regarding claims 1, 8, 15, Rao5155 discloses: 
 (system for displaying incentive-based messages on a surface of a vehicle, the device comprising: a transceiver; one or more memories; and one or more processors interfacing with the transceiver, the one or more memories, and an electronic display of the vehicle). A smart window system may include a display In this illustrative embodiment, the smart window device may be enabled with a housing to contain various electronics and circuitry. The housing may contain one or more CPU, Memory 102, wireless transmit and receive units, display, touch screen controllers, and haptic feedback devices. The smart window system may be enabled to directly connect to the vehicle, autonomous vehicle or semi-autonomous vehicle's wireless connectivity system or the smart window system may be enabled with wireless connectivity itself 104 or may leverage the car's central wireless connectivity system. That is the smart window may use a localized network communication protocol such as WiFi, 802.x (any variation) Bluetooth, Bluetooth LE, Zigbee, or other protocol for nearby communication to other devices. (see at least Rao5155, fig. 1, 10, 12,  ¶5:66-6:32, 8:52-9:7, 10:13-32, 12:10-19). 
The smart window itself may be enabled with GPS or a location based positioning service. Alternatively, the smart window may leverage the GPS location data of the vehicle, autonomous vehicle or semi-autonomous vehicle itself, one or more mobile phones in the vehicle, autonomous vehicle or semi-autonomous vehicle, location based beacons, image recognition of localized objects, or so forth. (see at least Rao5155, fig. 2, ¶5:66-6:32). 
(cause the electronic display to display). Display car equipped with smart windows, wherein the system enables targeting advertisements to passengers inside a given display car by displaying ads on an inside window or alternatively targeting passengers on one or more other cars detected to be in proximity to the display car, by displaying ads on the outer windows, to be viewed by outside viewers in proximity (see at least Rao5155, fig. 2-5, ¶3:44-4:11).

(an electronic display disposed on the external surface of the vehicle). The smart windows of Rao are electronic displays (see at least Rao5155, ¶8:20-28, “larger vehicle, autonomous vehicle or semi-autonomous vehicle with one or more digital displays affixed to the side of the vehicle, autonomous vehicle or semi-autonomous vehicle 502.”). The smart window may be affixed onto a traditional vehicle, autonomous vehicle or semi-autonomous vehicle car window or may be affixed to a car's window via adhesives or magnets (see at least Rao5155, ¶8:41-44).
(associated with a field of view that indicates an area within which one or more sensors disposed at the electronic display are configured to capture data).. Field of view (see at least Rao5155, fig. 12, ¶4:17-32, “… amount of time they are in the viewable distance of each other. In this instance the viewing area may be defined as the peripheral and central vision of a passenger in a given window of a vehicle, autonomous vehicle or semi-autonomous vehicle 1 against the advertising side and window of vehicle, autonomous vehicle or semi-autonomous vehicle 2.”).
Proximity sensors  (see at least Rao5155, fig. 1, ¶8:62-64).

(obtain a set of vehicle profile data corresponding to the vehicle). Profile configuration tool may be used to establish a user's profile and vehicle profile (see at least Rao5155, fig. 12, ¶12:20-28). GPS location of the vehicle representative of both, vehicle profile data as well as user’s profile data and in turn, user’s device profile data (see at least Rao5155, fig. 2, ¶4:4-5, 6:49-55).

(identify a first set of user devices disposed in a first set of vehicles and based at least in part upon a respective distance of each user device of the first set of user devices from the vehicle at a first time, each vehicle of the first set of vehicles being different from the vehicle and determined to be within the field of view of the electronic display).
Proximity determination between different cars (see at least Rao5155, fig. 2, ¶3:52-4:6, 6:56-60).  This process may be based on a location based system of the car in proximity to a known “billboard” (see at least Rao5155, fig. 2, ¶6:56-60), wherein the vehicle itself may represent a billboard (emphasis added)  (see at least Rao5155, fig. 2, ¶3:52-4:6).  It follows from this, that an advertisement displayed in a first car can be targeted to users (passengers) in a second car determined to be in proximity to the first car, wherein the first car and the second cars are different cars (each vehicle of the first set of vehicles being different from the vehicle and determined to be within the field of view of the electronic display).
Different users (passengers) may be targeted with different notifications on different displays (see at least Rao5155, fig. 7, ¶9:8-18). Alternatively, a passenger sitting in a car seat may be enabled to use a mobile device to view the advertisement (see at least Rao5155, ¶4:40-49)  (possibly each passenger’s own separate user device) (first set of user devices). 
An advertisement displayed in a first car can be targeted to either a first user (passenger) in the first car or to a second user (passenger) in the first car and/or to both users. Further, the advertisement targeted to the first user in the first car can be displayed on a first display and the advertisement targeted to the second user in the first car can be displayed on a second display different from the first display. Alternatively, an advertisement displayed in a first car (e.g., on the outside of the first car) can be targeted to either a first user (passenger) in a second car, or to a second user (passenger) in the second car and/or to both users. Likewise since the users (passengers) may be enabled to use a mobile device to view the advertisement, then, Rao5155 teaches: a first set of user devices and a second set of user devices (first set of user devices), and further teaches advertisement targeting functionality based at least in part upon a respective proximity (distance).

The above identification of  a first set of user devices disposed in a first set of vehicles and based at least in part upon a respective distance of each user device of the first set of user devices from the vehicle represents a teaching of a first time (at a first time).  Rao5155 further teaches: Time-sensitive messages (e.g., incentive-based messages) are presented every time there is a real time determination of proximity of users to the vehicle. (see at least Rao5155, fig. 5, ¶8:32-39) (at a first time).
(each user device of the first set of user devices configured to receive a notification corresponding to an incentive-based message,). A driver may receive cash, gas credits, or other items (incentive-based message) based on the number of miles driven with an ad associated with. The ads may be monetized on a CPM basis cost per impression or a cost per action (CPA) or cost per engagement (CPE) or other mechanism. (see at least Rao5155, fig. 2, 11, ¶4:50-58, 10:57-62). Likewise, rewards/credits (incentive-based message) can be provided to a passenger of the vehicle (see at least Rao5155, fig. 2, 11, ¶4:66-67, 10:57-62, “A marketplace may enable bid and ask prices to be placed on vehicles 1116. A monetization server may collect payments from the advertiser and send payments to the user's account or a ridesharing account. As an example a ride sharing program may allow a passenger to enable ads on the window of the car during their trip to defray the cost of the trip.”).

Even if it could be argued that Rao5155 may not explicitly teach:
(determine a first incentive-based message based at least in part upon the set of vehicle profile data and the first set of user devices).
(transmit the first incentive-based message to the vehicle).
(transmit a first notification corresponding to the first incentive-based message to each user device of the first set of user devices).
 (cause the electronic display to display the first incentive-based message for viewing by a first set of individuals associated with the first set of user devices).
Rao5155 further discloses: In some variations, a profile configuration tool may be used to establish a user's profile and a vehicle profile. This in onboarding process may allow a vehicle, to setup a monetization account to receive payments and revenue from the ad payment system. (see at least Rao5155, ¶12:20-28). This setting up of a monetization account represents an opt-in feature, so that when an ad is displayed (cause the electronic display to display) in conformance with this opt-in feature, this ad display is at the same time a notification corresponding to an incentive-based message.
Since the system of Rao5155 selects advertisements and provides incentives based in part on profile data, and profile data includes both user's profile data, user's device profile and vehicle profile data, and further, since incentives can be targeted to mobile devices (user devices) of individuals in proximity with the vehicle, then it  would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features to select advertisements and to provide incentive notification based on either one or both of user's profile data and/or vehicle profile data and/or further based on a first, second, etc set of user devices, since this expansion enhances the relevance of the advertisement opportunity.

Regarding claims 2, 9, 16, Rao5155 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Rao5155 further discloses: 
(receive an indication from each user device of the first set of user devices, the indication corresponding to whether a respective user device satisfies a geographical threshold with respect to the vehicle; and responsive to receiving an indication that at least one user device satisfies the geographical threshold with respect to the vehicle, transmit the first incentive-based message to the respective user device indicating a received incentive).
Field of view (see at least Rao5155, fig. 12, ¶4:17-32, “… amount of time they are in the viewable distance of each other. In this instance the viewing area may be defined as the peripheral and central vision of a passenger in a given window of a vehicle, autonomous vehicle or semi-autonomous vehicle 1 against the advertising side and window of vehicle, autonomous vehicle or semi-autonomous vehicle 2.”).
Field of view distance threshold (see at least Rao5155, ¶4:12-32), representative of a determination of a geographical threshold with respect to the vehicle

Regarding claims 3, 10, 17, Rao5155 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
As per above Rao5155 further discloses: vehicle profile data and user's profile data, both including geographical location data (one of) and Geographic location of the car
Set of user device data including demographic information (see at least Rao5155, fig. 12, ¶10:40-43).

Regarding claims 6, 13, 20, Rao5155 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Rao5155 further discloses:
Proximity may be determined by location, GPS, sound, millimeter wave length or another format (see at least Rao5155, fig. 12, ¶4:5-11).
GPS location determination (see at least Rao5155, ¶4:4-5, 6:49-65)
Field of view (see at least Rao5155, fig. 12, ¶4:17-32, “… amount of time they are in the viewable distance of each other. In this instance the viewing area may be defined as the peripheral and central vision of a passenger in a given window of a vehicle, autonomous vehicle or semi-autonomous vehicle 1 against the advertising side and window of vehicle, autonomous vehicle or semi-autonomous vehicle 2.”).
Field of view distance threshold (see at least Rao5155, fig. 12, ¶4:12-32), representative of location comparison and a determination of a geographical threshold with respect to the vehicle.

Regarding claims 7, 14, Rao5155 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statements.
Rao5155 further discloses: Rewards (see at least Rao5155, ¶4:50-58, 10:57-62, 12:20-28).

Regarding claim 21, Rao5155 discloses: 
(system for displaying incentive-based messages on a surface of a vehicle, the device comprising: a transceiver; one or more memories; and one or more processors interfacing with the transceiver, the one or more memories, and an electronic display of the vehicle). A smart window system may include a display In this illustrative embodiment, the smart window device may be enabled with a housing to contain various electronics and circuitry. The housing may contain one or more CPU, Memory 102, wireless transmit and receive units, display, touch screen controllers, and haptic feedback devices. The smart window system may be enabled to directly connect to the vehicle, autonomous vehicle or semi-autonomous vehicle's wireless connectivity system or the smart window system may be enabled with wireless connectivity itself 104 or may leverage the car's central wireless connectivity system. That is the smart window may use a localized network communication protocol such as WiFi, 802.x (any variation) Bluetooth, Bluetooth LE, Zigbee, or other protocol for nearby communication to other devices. (see at least Rao5155, fig. 1, 10, 12,  ¶5:66-6:32, 8:52-9:7, 10:13-32, 12:10-19). 
The smart window itself may be enabled with GPS or a location based positioning service. Alternatively, the smart window may leverage the GPS location data of the vehicle, autonomous vehicle or semi-autonomous vehicle itself, one or more mobile phones in the vehicle, autonomous vehicle or semi-autonomous vehicle, location based beacons, image recognition of localized objects, or so forth. (see at least Rao5155, fig. 2, ¶5:66-6:32). Proximity sensors  (see at least Rao5155, fig. 1, ¶8:62-64).
(cause the electronic display to display). Display car equipped with smart windows, wherein the system enables targeting advertisements to passengers inside a given display car by displaying ads on an inside window or alternatively targeting passengers on one or more other cars detected to be in proximity to the display car, by displaying ads on the outer windows, to be viewed by outside viewers in proximity (see at least Rao5155, fig. 2-5, ¶3:44-4:11).

(an electronic display disposed on the external surface of the vehicle). The smart windows of Rao are electronic displays (see at least Rao5155, ¶8:20-28, “larger vehicle, autonomous vehicle or semi-autonomous vehicle with one or more digital displays affixed to the side of the vehicle, autonomous vehicle or semi-autonomous vehicle 502.”). The smart window may be affixed onto a traditional vehicle, autonomous vehicle or semi-autonomous vehicle car window or may be affixed to a car's window via adhesives or magnets (see at least Rao5155, ¶8:41-44).
(associated with a field of view that indicates an area within which one or more sensors disposed at the electronic display are configured to capture data). Field of view (see at least Rao5155, fig. 12, ¶4:17-32, “… amount of time they are in the viewable distance of each other. In this instance the viewing area may be defined as the peripheral and central vision of a passenger in a given window of a vehicle, autonomous vehicle or semi-autonomous vehicle 1 against the advertising side and window of vehicle, autonomous vehicle or semi-autonomous vehicle 2.”).
Proximity sensors  (see at least Rao5155, fig. 1, ¶8:62-64).
(receive sensor data captured by the one or more sensors disposed at the electronic display, the sensor data comprising image data of an environment surrounding the vehicle). 
The smart window may be enabled with a plurality of sensors including a proximity sensor, light sensor, camera 610, among others. The proximity sensor may be used to wake up the smart window display if a head is turned in the direction of the smart window. A plurality of cameras may be affixed to or integrated into the smart window to allow for image acquisition outside the vehicle, autonomous vehicle or semi-autonomous vehicle or inside the vehicle, autonomous vehicle or semi-autonomous vehicle. (see at least Rao5155, fig. 1, ¶8:62-64-9:4)
Per above, Rao5155 teaches “sensor data comprising image data of an environment surrounding the vehicle”.

(obtain a set of vehicle profile data corresponding to the vehicle). Profile configuration tool may be used to establish a user's profile and vehicle profile (see at least Rao5155, fig. 12, ¶12:20-28). GPS location of the vehicle representative of both, vehicle profile data as well as user’s profile data and in turn, user’s device profile data (see at least Rao5155, fig. 2, ¶4:4-5, 6:49-55).

(identify a first set of user devices disposed in a first set of vehicles and based at least in part upon a respective distance from the vehicle at a first time, each user device of the first set of user devices configured to receive a notification corresponding to an incentive-based message, each vehicle of the first set of vehicles being different from  the vehicle and determined to be within the field of view of the electronic display based upon the sensor data). 
Proximity determination between different cars (see at least Rao5155, fig. 2, ¶3:52-4:6, 6:56-60).  This process may be based on a location based system of the car in proximity to a known “billboard” (see at least Rao5155, fig. 2, ¶6:56-60), wherein the vehicle itself may represent a billboard (emphasis added)  (see at least Rao5155, fig. 2, ¶3:52-4:6).  It follows from this, that an advertisement displayed in a first car can be targeted to users (passengers) in a second car determined to be in proximity to the first car, wherein the first car and the second cars are different cars (each vehicle of the first set of vehicles being different from  the vehicle and determined to be within the field of view of the electronic display based upon the sensor data).

Different users (passengers) may be targeted with different notifications on different displays (see at least Rao5155, fig. 7, ¶9:8-18). Alternatively, a passenger sitting in a car seat may be enabled to use a mobile device to view the advertisement (see at least Rao5155, ¶4:40-49)  (possibly each passenger’s own separate user device) (first set of user devices), (second set of user devices). 
An advertisement displayed in a first car can be targeted to either a first user (passenger) in the first car or to a second user (passenger) in the first car and/or to both users. Further, the advertisement targeted to the first user in the first car can be displayed on a first display and the advertisement targeted to the second user in the first car can be displayed on a second display different from the first display. Alternatively, an advertisement displayed in a first car (e.g., on the outside of the first car) can be targeted to either a first user (passenger) in a second car, or to a second user (passenger) in the second car and/or to both users. Likewise since the users (passengers) may be enabled to use a mobile device to view the advertisement, then, Rao5155 teaches: a first set of user devices and a second set of user devices (first set of user devices), (second set of user devices), and further teaches advertisement targeting functionality based at least in part upon a respective proximity (distance)..

Rao5155 further teaches: (at a first time) and (at a second time). Time-sensitive messages (e.g., incentive-based messages) are presented every time there is a real time determination of proximity of users to the vehicle. Real time presentation of advertisements/incentives based on a real time determination of proximity of users to the vehicle, therefore for every dynamic determination (first determination, second determination) of proximity and profile relevance, advertisements/incentives are presented, wherein a first real time dynamic determination takes place at a first time, and a second real time dynamic determination takes place at a second time (see at least Rao5155, fig. 5, ¶8:32-39, “Advertisers may be enabled to bid on advertising space based on the vehicles of proximate vehicles 506. The interaction and reporting of how an advertisement is displayed from a first vehicle, autonomous vehicle or semi-autonomous vehicle to a second vehicle, autonomous vehicle or semi-autonomous vehicle enables targeted advertising on the roadways and further real-time reporting.”). 
It is noted (emphasis added), that the system and method of Rao5155 applies to not just a single instance of proximity (distance) between two user devices, and/or two vehicles and/or two vehicle displays, but applies instead plurality of instances of targeted advertisement opportunities, at a first time, a second time, etc, in association with plurality of sets of user devices (first set of user devices, second set of user devices), and in association with plurality of sets of vehicles (a first set of vehicles, a second set of vehicles).

(each user device of the set of user devices configured to receive a notification corresponding to an incentive-based message). A driver may receive cash, gas credits, or other items (incentive-based message) based on the number of miles driven with an ad associated with. The ads may be monetized on a CPM basis cost per impression or a cost per action (CPA) or cost per engagement (CPE) or other mechanism. (see at least Rao5155, fig. 2, 11, ¶4:50-58, 10:57-62). Likewise, rewards/credits (incentive-based message) can be provided to a passenger of the vehicle (see at least Rao5155, fig. 2, 11, ¶4:66-67, 10:57-62, “A marketplace may enable bid and ask prices to be placed on vehicles 1116. A monetization server may collect payments from the advertiser and send payments to the user's account or a ridesharing account. As an example a ride sharing program may allow a passenger to enable ads on the window of the car during their trip to defray the cost of the trip.”).

Even if it could be argued that Rao5155 may not explicitly teach:
(determine a first incentive-based message based at least in part upon the set of vehicle profile data and the first set of user devices).
(transmit the first incentive-based message to the vehicle) 
(transmit a first notification to each user device of the first set of user devices, 
cause the electronic display to display the first incentive-based message for viewing by a first set of individuals associated with the first set of user devices).
Rao5155 further discloses: In some variations, a profile configuration tool may be used to establish a user's profile and a vehicle profile. This in onboarding process may allow a vehicle, to setup a monetization account to receive payments and revenue from the ad payment system. (see at least Rao5155, ¶12:20-28). This setting up of a monetization account represents an opt-in feature, so that when an ad is displayed (cause the electronic display to display) in conformance with this opt-in feature, this ad display is at the same time a notification corresponding to an incentive-based message.
Since the system of Rao5155 selects advertisements and provides incentives based in part on profile data, and profile data includes both user's profile data, user's device profile and vehicle profile data, and further, since incentives can be targeted to mobile devices (user devices) of individuals in proximity with the vehicle, then it  would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features to select advertisements and to provide incentive notification based on either one or both of user's profile data and/or vehicle profile data and/or further based on a first, second, etc set of user devices, since this expansion enhances the relevance of the advertisement opportunity.

Rao5155 teaches:
(determine a second set of user devices disposed in a second set of vehicles and based at least in part upon a respective distance from the vehicle at a second time, each user device of the second set of user devices configured to receive a notification corresponding to an incentive-based message, each vehicle of the second set of vehicles being different from the vehicle and determined to be within the field of view of the electronic display).
(transmit the second incentive-based message to the vehicle, transmit a second notification to each user device of the second set of user devices). 
(cause the electronic display to display the second incentive-based message for viewing by a second set of individuals associated with the second set of user devices).  
Different users (passengers) may be targeted with different notifications on different displays (see at least Rao5155, fig. 7, ¶9:8-18). Alternatively, a passenger in the seat may be enabled to use a mobile device to view the advertisement (see at least Rao5155, ¶4:40-49) (first set of user devices), (second set of user devices). Accordingly, Rao5155 teaches: a first set of user devices and a second set of user devices, and further teaches based at least in part upon a respective proximity (distance) of each user device of the second set of user devices from the vehicle at a second time.
Since the system of Rao5155 applies to not just one user and/or vehicle in proximity to another vehicle then it teaches a first notification,  second notification, etc.

As noted above, the system and method of Rao5155 applies to not just a single instance of proximity (distance) between: two user devices, and/or two vehicles and/or two vehicle displays, and/or two vehicle displays, and/or to a single instance of an incentive-based message and an incentive notification, but applies instead to plurality of instances of targeted advertisement opportunities, at a first time, a second time, etc, in association with plurality of sets of user devices (first set of user devices, second set of user devices), and/or in association with plurality of sets of vehicles (a first set of vehicles, a second set of vehicles), and/or in association with plurality of incentive-based messages and notifications (first incentive-based message to the vehicle, transmit a first notification, and second incentive-based message to the vehicle, transmit a second notification).
Even if it could be argued that Rao5155 may not explicitly teach: (determine a second incentive-based message based at least in part upon the set of vehicle profile data and the second set of user devices, the second incentive-based message being different from the first incentive-based message); since the system of Rao5155 selects advertisements and provides incentives based in part on profile data, and profile data includes both user's profile data, user's device profile and vehicle profile data, and further, since incentives can be targeted to mobile devices (user devices) of individuals in proximity with the vehicle, then it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features to select advertisements and to provide incentive notification based on either one or both of user's profile data and/or vehicle profile data and/or further based on a first, second, etc set of user devices, since this expansion enhances the relevance of the advertisement opportunity.

Regarding claims 22, Rao5155 discloses: All the limitations of the corresponding parent claims (claim 21) as per the above rejection statements.
Rao5155 further discloses: 
(receive an indication from each user device of the first set of user devices, the indication corresponding to whether [[the]]a respective user device satisfies a geographical threshold with respect to the vehicle; and responsive to receiving an indication that at least one user device satisfies the geographical threshold with respect to the vehicle, transmit the first incentive-based message to the respective user device indicating a received incentive). 
Field of view (see at least Rao5155, fig. 12, ¶4:17-32, “… amount of time they are in the viewable distance of each other. In this instance the viewing area may be defined as the peripheral and central vision of a passenger in a given window of a vehicle, autonomous vehicle or semi-autonomous vehicle 1 against the advertising side and window of vehicle, autonomous vehicle or semi-autonomous vehicle 2.”).
Field of view distance threshold (see at least Rao5155, ¶4:12-32), representative of a determination of a geographical threshold with respect to the vehicle

Regarding claim 23, Rao5155 discloses: All the limitations of the corresponding parent claims (claim 21) as per the above rejection statements.
As per above Rao5155 further discloses: vehicle profile data and user's profile data, both including geographical location data (one of) and Geographic location of the car
Set of user device data including demographic information (see at least Rao5155, fig. 12, ¶10:40-43).

Regarding claim 25, Rao5155 discloses: All the limitations of the corresponding parent claim (claim 1;) as per the above rejection statements.
Rao5155 further discloses: 
(wherein the one or more processors are further configured to: receive sensor data captured by the one or more sensors disposed at the electronic display, the sensor data comprising image data of an environment surrounding the vehicle). The smart window may be enabled with a plurality of sensors including a proximity sensor, light sensor, camera 610, among others. The proximity sensor may be used to wake up the smart window display if a head is turned in the direction of the smart window. A plurality of cameras may be affixed to or integrated into the smart window to allow for image acquisition outside the vehicle, autonomous vehicle or semi-autonomous vehicle or inside the vehicle, autonomous vehicle or semi-autonomous vehicle. (see at least Rao5155, fig. 1, ¶8:62-64-9:4)
Per above, Rao5155 teaches “sensor data comprising image data of an environment surrounding the vehicle”.
(wherein the first set of vehicles are determined to be within the field of view of the electronic display based at least in part upon the sensor data). Field of view (see at least Rao5155, fig. 12, ¶4:17-32, “… amount of time they are in the viewable distance of each other. In this instance the viewing area may be defined as the peripheral and central vision of a passenger in a given window of a vehicle, autonomous vehicle or semi-autonomous vehicle 1 against the advertising side and window of vehicle, autonomous vehicle or semi-autonomous vehicle 2.”).

Regarding claims 26-28, Rao5155 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Rao5155 further discloses: 
Proximity determination between different cars (see at least Rao5155, fig. 2, ¶3:52-4:6, 6:56-60).  This process may be based on a location based system of the car in proximity to a known “billboard” (see at least Rao5155, fig. 2, ¶6:56-60), wherein the vehicle itself may represent a billboard (emphasis added)  (see at least Rao5155, fig. 2, ¶3:52-4:6).  It follows from this, that an advertisement displayed in a first car can be targeted to users (passengers) in a second car determined to be in proximity to the first car, wherein the first car and the second cars are different cars (each vehicle of the first set of vehicles being different from  the vehicle and determined to be within the field of view of the electronic display based upon the sensor data).

Different users (passengers) may be targeted with different notifications on different displays (see at least Rao5155, fig. 7, ¶9:8-18). Alternatively, a passenger sitting in a car seat may be enabled to use a mobile device to view the advertisement (see at least Rao5155, ¶4:40-49)  (possibly each passenger’s own separate user device) (first set of user devices), (second set of user devices). 
An advertisement displayed in a first car can be targeted to either a first user (passenger) in the first car or to a second user (passenger) in the first car and/or to both users. Further, the advertisement targeted to the first user in the first car can be displayed on a first display and the advertisement targeted to the second user in the first car can be displayed on a second display different from the first display. Alternatively, an advertisement displayed in a first car (e.g., on the outside of the first car) can be targeted to either a first user (passenger) in a second car, or to a second user (passenger) in the second car and/or to both users. Likewise since the users (passengers) may be enabled to use a mobile device to view the advertisement, then, Rao5155 teaches: a first set of user devices and a second set of user devices (first set of user devices), (second set of user devices), and further teaches advertisement targeting functionality based at least in part upon a respective proximity (distance).
Rao5155 further teaches: (at a first time) and (at a second time). Time-sensitive messages (e.g., incentive-based messages) are presented every time there is a real time determination of proximity of users to the vehicle. Real time presentation of advertisements/incentives based on a real time determination of proximity of users to the vehicle, therefore for every dynamic determination (first determination, second determination) of proximity and profile relevance, advertisements/incentives are presented, wherein a first real time dynamic determination takes place at a first time, and a second real time dynamic determination takes place at a second time (see at least Rao5155, fig. 5, ¶8:32-39, “Advertisers may be enabled to bid on advertising space based on the vehicles of proximate vehicles 506. The interaction and reporting of how an advertisement is displayed from a first vehicle, autonomous vehicle or semi-autonomous vehicle to a second vehicle, autonomous vehicle or semi-autonomous vehicle enables targeted advertising on the roadways and further real-time reporting.”). 
It is noted (emphasis added) that the system and method of Rao5155 applies to not just a single instance of proximity (distance) between two user devices, and/or two vehicles and/or two vehicle displays, but applies instead plurality of instances of targeted advertisement opportunities, at a first time, a second time, etc, in association with plurality of sets of user devices (first set of user devices, second set of user devices), and in association with plurality of sets of vehicles (a first set of vehicles, a second set of vehicles).
(each user device of the set of user devices configured to receive a notification corresponding to an incentive-based message). A driver may receive cash, gas credits, or other items (incentive-based message) based on the number of miles driven with an ad associated with. The ads may be monetized on a CPM basis cost per impression or a cost per action (CPA) or cost per engagement (CPE) or other mechanism. (see at least Rao5155, fig. 2, 11, ¶4:50-58, 10:57-62). Likewise, rewards/credits (incentive-based message) can be provided to a passenger of the vehicle (see at least Rao5155, fig. 2, 11, ¶4:66-67, 10:57-62, “A marketplace may enable bid and ask prices to be placed on vehicles 1116. A monetization server may collect payments from the advertiser and send payments to the user's account or a ridesharing account. As an example a ride sharing program may allow a passenger to enable ads on the window of the car during their trip to defray the cost of the trip.”).

Even if it could be argued that Rao5155 may not explicitly teach:
(determine a first incentive-based message based at least in part upon the set of vehicle profile data and the first set of user devices).
(transmit the first incentive-based message to the vehicle) 
(transmit a first notification to each user device of the first set of user devices). 
(cause the electronic display to display the first incentive-based message for viewing by a first set of individuals associated with the first set of user devices).
Rao5155 further discloses: In some variations, a profile configuration tool may be used to establish a user's profile and a vehicle profile. This in onboarding process may allow a vehicle, to setup a monetization account to receive payments and revenue from the ad payment system. (see at least Rao5155, ¶12:20-28). This setting up of a monetization account represents an opt-in feature, so that when an ad is displayed in conformance with this opt-in feature, this ad display is at the same time a notification corresponding to an incentive-based message.
Since the system of Rao5155 selects advertisements and provides incentives based in part on profile data, and profile data includes both user's profile data, user's device profile and vehicle profile data, and further, since incentives can be targeted to mobile devices (user devices) of individuals in proximity with the vehicle, then it  would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features to select advertisements and to provide incentive notification based on either one or both of user's profile data and/or vehicle profile data and/or further based on a first, second, etc set of user devices, since this expansion enhances the relevance of the advertisement opportunity.

Rao5155 teaches:
(determine a second set of user devices disposed in a second set of vehicles and based at least in part upon a respective distance from the vehicle at a second time, each user device of the second set of user devices configured to receive a notification corresponding to an incentive-based message, each vehicle of the second set of vehicles being different from the vehicle and determined to be within the field of view of the electronic display).
(transmit the second incentive-based message to the vehicle, transmit a second notification to each user device of the second set of user devices, and  cause the electronic display to display the second incentive-based message for viewing by a second set of individuals associated with the second set of user devices).  
Different users (passengers) may be targeted with different notifications on different displays (see at least Rao5155, fig. 7, ¶9:8-18). Alternatively, a passenger in the seat may be enabled to use a mobile device to view the advertisement (see at least Rao5155, ¶4:40-49) (first set of user devices), (second set of user devices). Accordingly, Rao5155 teaches: a first set of user devices and a second set of user devices, and further teaches based at least in part upon a respective proximity (distance) of each user device of the second set of user devices from the vehicle at a second time.
Since the system of Rao5155 applies to not just one user and/or vehicle in proximity to another vehicle then it teaches a first notification,  second notification, etc.

As noted above, the system and method of Rao5155 applies to not just a single instance of proximity (distance) between: two user devices, and/or two vehicles and/or two vehicle displays, and/or two vehicle displays, and/or to a single instance of an incentive-based message and an incentive notification, but applies instead to plurality of instances of targeted advertisement opportunities, at a first time, a second time, etc, in association with plurality of sets of user devices (first set of user devices, second set of user devices), and/or in association with plurality of sets of vehicles (a first set of vehicles, a second set of vehicles), and/or in association with plurality of incentive-based messages and notifications (first incentive-based message to the vehicle, transmit a first notification, and second incentive-based message to the vehicle, transmit a second notification).
Even if it could be argued that Rao5155 may not explicitly teach: (determine a second incentive-based message based at least in part upon the set of vehicle profile data and the second set of user devices, the second incentive-based message being different from the first incentive-based message); since the system of Rao5155 selects advertisements and provides incentives based in part on profile data, and profile data includes both user's profile data, user's device profile and vehicle profile data, and further, since incentives can be targeted to mobile devices (user devices) of individuals in proximity with the vehicle, then it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features to select advertisements and to provide incentive notification based on either one or both of user's profile data and/or vehicle profile data and/or further based on a first, second, etc set of user devices, since this expansion enhances the relevance of the advertisement opportunity.


Claims 4-5, 11-12, 18-19, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 10,665,155) (hereinafter “Rao5155”), in view of Allen et al. (US 20190347582) (hereinafter “Allen7582”).

Regarding claims 4, 11, 18, 24, Rao5155 discloses: All the limitations of the corresponding parent claims (claims 1 and 3; claims 8 and 10; and claims 15 and 17; respectively) as per the above rejection statements.
As explained above in the rejection of the parent claim, Rao5155 teaches: vehicle profile data, user's profile data, user device data such as GPS data, and message data corresponding to a plurality of incentive-based messages ((i) a plurality of previously obtained vehicle profile data, (ii) a set of previous user device data, and (iii) a set of message data corresponding to a plurality of incentive-based messages); (receive, from the vehicle, a request to display an incentive-based message).
Rao5155 does not disclose:
(train a vehicle profile model).
(apply the vehicle profile model to the set of vehicle profile data to generate a vehicle score).
(determine whether the vehicle score satisfies a threshold vehicle score).
Allen7582 discloses: The vehicle score model(s) 116 may be trained using machine-learning (ML) techniques, statistical techniques, and/or other such techniques for correlating one or more features with historical safety data (see at least Allen7582, ¶44-45). The shared vehicle support platform 110 may train the vehicle score model(s) 116 using training data that correlates vehicle features, dynamic conditions data, and historical safety data. (see at least Allen7582, ¶44-0045), wherein it is noted that vehicle features, dynamic conditions data, and historical safety data are vehicle profile data.
Vehicles with a driver/vehicle safety score of less than a first threshold may be placed into a "least safe" tier, vehicles with a driver/vehicle safety score above the first threshold but below a second threshold may be placed into a "safe" tier, and vehicles with a driver/vehicle safety score above the second threshold may be placed into a "safest" tier (see at least Allen7582, ¶52),
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the notification selection based in part on vehicle profile data, user's profile data, and/or user device data, in Rao5155; to include training a vehicle profile model, generating a vehicle score and determining whether the vehicle score satisfies a threshold vehicle score, since a score and thresholds obtained by training a ML model facilitates and optimizes the notification selection and determination. 
Further since per above, Rao5155 teaches a “base” method (device, method or product) for selecting advertisements based on targeting criteria; and Allen7582 teaches a “comparable” method for selecting advertisements based on targeting criteria, which offers the improvement of further training and using a ML model to do the selection then, one of ordinary skill in the art at the time of the invention would have been motivated to expand Rao5155 with Allen7582, since doing so is applying a known technique (training and using a ML model to do the advertisement selection) to improve a similar method (for selecting advertisements based on targeting criteria) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Regarding claims 5, 12, 19, Rao5155 in view of Allen7582 discloses: All the limitations of the corresponding parent claims (claims 1 and 3-4; claims 8 and 10-11; and claims 15 and 17-18; respectively) as per the above rejection statements.
Rao5155 does not disclose: (receive a set of user device data from a respective user device of the first set of user devices; and apply the vehicle profile model to determine the incentive-based message based at least in part upon the set of vehicle profile data and the set of user device data).
However, as explained above in the rejection of the parent claim, Rao5155 teaches: vehicle profile data, user's profile data, user device data such as GPS data, and message data corresponding to a plurality of incentive-based messages, and the combined system of Rao5155 and Milton7117 teaches threshold vehicle score.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the notification selection based in part on vehicle profile data, user's profile data, and/or user device data, in Rao5155; to include further being based also on threshold vehicle score, since a score and thresholds obtained by training a ML model facilitates and optimizes the notification selection and determination. 


Response to Arguments

Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above.
Applicant argues:
 (pp15): However, the Office Action cited "the peripheral and central vision of a passenger" to be the field of view, and when combining with proximity sensors, when each element "the peripheral and central vision of a passenger" and "proximity sensors" function as it does separately, does not disclose "associated with a field of view that indicates an area within which one or more sensors disposed at the electronic display are configured to capture data," as recited in claim 1. 
In response: 
Examiner respectfully disagrees.  Rao explicitly teaches (see at least fig. 1, ¶8:62-64): “The smart window may be enabled with a plurality of sensors including a proximity sensor, light sensor, camera 610, among others.”
Anything detected by a proximity sensor perfectly teaches the limitation “associated with a field of view that indicates an area within which one or more sensors disposed at the electronic display are configured to capture data”, and more importantly, perfectly meets the language of this claimed limitation.
Unlike the claimed invention, in addition to what the proximity sensor detects, Rao further explains what a user detects (what a user is physiologically capable of detecting) which as applicant correctly indicates, is separate from what the proximity sensor detects.  Notably applicant directing her attack to what the user detects fails to rebut (bears no connection) to what a proximity sensor detects and/or to the fact that Rao explicitly teaches a proximity sensor comprised within the smart window.
Applicant’s remarks incorrectly appear to assert that the field of view of the sensor and the field of view of the user are one and the same, and are not separate.  However this interpretation has no basis in the language of the claim. Applicant’s position that what the electronics and optics components of a proximity sensor detect is also what a user is physiologically capable of detecting. This passive rationale however is merely a presumption and a vague presumption at that, since there is absolutely no teaching or proof that what the proximity sensor detects is what a user detects. What a user detects and what a senor detects are two entirely different determinations.

Applicant argues:
 (pp15): As explained above, Rao5155 does not teach or render obvious of "field of view that indicates an area within which one or more sensors disposed at the electronic display are configured to capture data." Using a similar rationale, Rao5155 does not teach or render obvious of "each vehicle of the first set of vehicles being ... determined to be within the field of view of the electronic display," as recited in claim 1. In fact, the Office Action acknowledges Rao5155 merely discloses the second car in proximity to the first car. However, when the second car on a different street from the first car, the second car is not in the field of view of the first car even if it is in proximity to the first car. As such, the Office Action has failed to establish a prima facie case of obviousness for "each vehicle of the first set of vehicles being . . . determined to be within the field of view of the electronic display" as recited in claim 1. 
In response: 
Examiner respectfully disagrees.
The pending office action states: “Proximity determination between different cars (see at least Rao5155, fig. 2, ¶3:52-4:6, 6:56-60).  This process may be based on a location based system of the car in proximity to a known “billboard” (see at least Rao5155, fig. 2, ¶6:56-60), wherein the vehicle itself may represent a billboard (emphasis added)  (see at least Rao5155, fig. 2, ¶3:52-4:6).  It follows from this, that an advertisement displayed in a first car can be targeted to users (passengers) in a second car determined to be in proximity to the first car, wherein the first car and the second cars are different cars (each vehicle of the first set of vehicles being different from the vehicle and determined to be within the field of view of the electronic display).”
Applicant again is directing her attack to how Rao defines a field of vision of a user (to what a user is physiologically capable of detecting), as if by doing that the above rejection is rebutted.  Rao teaches a billboard car with a smart display (“a moving billboard”) detecting one or more other cars in proximity to said “moving billboard”. In one possible embodiment the smart display on the “moving billboard” has a proximity sensor. In another possible embodiment the smart window leverages GPS-based determinations of proximity.

Applicant argues:
 (pp17): As such, Rao maybe at best discloses a system allowing the configuration of profile by a user to select content to be displayed on smart windows for their own vehicle. 
Again, MPEP § 2143.01(V) provides the guidance that "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." Even if Rao5155 discloses generally profile data and advertisement targeting to mobile devices in proximity, in view of "in proximity" being a different operation principle of "a field of view that indicates an area within which one or more sensors disposed at the electronic display are configured to capture data", applying the rule set forth in MPEP § 2143.01(V) here, Rao5155 cannot render the claim prima facie obvious. 
In response: 
Examiner respectfully disagrees. Applicant again is directing her attack to how Rao defines a field of vision of a user (to what a user is physiologically capable of detecting), as if by doing that the instant rejection of the profile limitation gets rebutted.  This however is not the case, as explained above.


Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681